TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00511-CR



                                   Manuel Perales, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
                             NO. C-1-CR-12-500040
            HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief was originally due October 18, 2013, and counsel has been granted

two extensions, each more than fifty days in length. Counsel has filed a third motion, seeking an

additional twenty days to file the brief, for a total of 132 days. We grant the motion, extending the

deadline to March 6, 2014, and caution counsel that no further extensions will be granted.

               It is so ordered February 21, 2014.



Before Justices Puryear, Goodwin, and Field

Do Not Publish